DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed March 15, 2022.
Claims 1, 5, 8, 12 and 15 have been amended.  Claims 1-22 are pending and have been examined on the merits (claims 1, 8, and 15 being independent).
The amendment filed March 15, 2022 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed March 15, 2022 have been fully considered.
Applicant has amended claims 5 and 12 to overcome the examiner's previous rejection under 35 USC 112(b).  The amendment successfully addresses the rejection.  As such, the previous rejection has been withdrawn.
As noted in the previous Office Action dated 01/06/2022, the Examiner respectfully rescinds the 35 USC §103 rejection on claims 5, 12, and 19.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues:
(1) “Claim 1 is Not Directed to a Fundamental Economic Practice” (Applicant’s remarks, pages 14-15)
(2) “Claim 1 Recites a Practical Application” (Applicant’s remarks, pages 16-17)
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to perform administering fractionalized interests in assets (e.g., unique physical or digital items such as works of art, music, or videos), for an individual which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as fundamental economic practices and commercial or legal interactions).  For instance, in the process of claims, the limitations of generating… a plurality of fungible tokens of a token category, burning… the tokens of the collection of N fungible tokens, maintaining… a record indicating present ownership, administering… buyout procedures, initiating… a time period, releasing… the physical asset, and generating… a second plurality of fungible tokens recite this judicial exception.  Therefore, the claims recite abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by instant claims are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a decentralized network, a memory storing instructions, a smart contract, a decentralized ledger, nodes, and processor) as the additional elements which amounts to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Furthermore, as Applicant argues, claims recites a combination of additional elements including storing information, providing remote access…, converting updated information…, automatically generating a message…, and transmitting the message… into a practical application like Example 42.  With additional elements (e.g., a smart contract, a decentralized ledger, nodes, and processor), the instant claims are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  That is the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.
(3) Step 2B Consideration: The limitations recited by claims 1, 8, and 15 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving… a non-fungible token, transferring… ownership of the plurality of fungible tokens, receiving… a collection of N fungible tokens, transferring… ownership of the non-fungible token, receiving… a buyout offer from the buyout user, and receiving… a second non-fungible token are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of administering fractionalized interests in assets (e.g., unique physical or digital items such as works of art, music, or videos).  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification [0016], a decentralized network, processors, a first instruction, a smart contract, a decentralized ledger. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “smart contract” and “decentralized ledger”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of administering fractionalized interests in assets (e.g., unique physical or digital items such as works of art, music, or videos), for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).  Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-22 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of claims under 35 USC 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above, the prior art and it is addressed by the rejections under 35 USC 103.
Applicant argues:
(1) “Neither Doney nor Wiklof, considered alone or in combination, remotely suggests such a smart contract. Doney discloses a centralized system with policy agents, verification agents, class agents, certification agents, contract developers, and system developers. Doney at Fig. 1. Indeed, Doney states that a law firm serves as the verification agent in its centralized system "for the purposes of regulatory policy enforcement." Doney , ¶47.” – page 11
(2) “Although Doney discloses that a non-fungible token can be "wrapped with" fungible tokens to create a "data structure that permits fractional ownership" (Doney , ¶¶9, 84), the wallet 110 is not configured to perform the steps recited in claim 1, and it is not a self-executing, decentralized agent configured to independently administer fractionalized interests in an asset. – page 12
(3) “Because Doney is a centralized system, it does not require self-executing logic for redeeming fungible tokens to recover the asset. Instead, these steps recited in claim 1 are completely absent from Doney.” – page 12
(4) “In sum, both Doney and Wiklof are directed to centralized systems. Neither reference, considered alone or in combination, discloses, teaches, or suggests a smart contract that is stored at one or more nodes of a decentralized ledger and configured to perform the steps recited in claim 1. Nearly all of the recited steps are missing from the proposed combination. Most notably, neither reference teaches any logic that allows a user to return tokens to a self-executing smart contract stored on nodes of a decentralized ledger and to thereby recover a nonfungible token associated with an asset” – page 13
Examiner notes:
(1) In consideration of Applicant’s arguments (1), the cited references Doney and Wiklof, considered alone or in combination disclose the asset management in decentralized environments such as distributed ledgers (See Doney [0040] “All of these specifications, interfaces, process steps and data structures facilitate fund management in decentralized systems”; [0049] “Asset Registry 104 implements the novel interfaces described herein that facilitate functions for asset management in decentralized environments such as distributed ledgers.”, and see Wiklof [0008] “The proprietary rights asset token may include a blockchain token and/or a distributed ledger token.”).  Clarifying citations with regard the Doney and Wiklof have been made to the 35 USC § 103 rejection.  As such, Applicant’s arguments are not persuasive.
(2) ) In consideration of Applicant’s arguments (2), Doney discloses that a non-fungible token can be wrapped with fungible tokens to create a data structure that permits fractional ownership including a smart contract as a self-executing in decentralized ledger (See [0041] “Asset registry module 104 includes a smart contract, AssetRegistry, that issues and tracks tokens representing assets.” And [0045] “smart contract can be deployed on a distributed ledger that implements AssetRegistry module 104 to enable issuance of non-fungible tokens representing individual assets.”).  Further, Wiklof discloses the proprietary rights asset tokens carry self-executing smart contracts, which may be customized to enable exchange members to buy and sell license rights (See [0117]).  Clarifying citations with regard the Doney and Wiklof have been made to the 35 USC § 103 rejection.  As such, Applicant’s arguments are not persuasive.
(3) In consideration of Applicant’s arguments (3), the cited references Doney and Wiklof disclose the asset management in decentralized environments such as distributed ledgers and smart contract can be deployed on a distributed ledger that implements non-fungible tokens representing individual assets. Clarifying citations with regard the Doney and Wiklof have been made to the 35 USC § 103 rejection.  As such, Applicant’s arguments are not persuasive.
(4) In consideration of Applicant’s arguments (4), again, the cited references Doney and Wiklof disclose he asset management in decentralized environments such as distributed ledgers and smart contract can be deployed on a distributed ledger that implements non-fungible tokens representing individual assets.  Clarifying citations with regard the Doney and Wiklof have been made to the 35 USC § 103 rejection.  As such, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed to a method for administering fractionalized interests in assets which contains the steps of receiving, generating, transferring, burning, maintaining, and initiating.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 15 are direct to a system, and claim 8 is direct to a process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for administering fractionalized interests in assets is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions. As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: generating… a plurality of fungible tokens of a token category, burning… the tokens of the collection of N fungible tokens, maintaining… a record indicating present ownership, administering… buyout procedures, initiating… a time period, releasing… the physical asset, and generating… a second plurality of fungible tokens.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a non-fungible token, transferring… ownership of the plurality of fungible tokens, receiving… a collection of N fungible tokens, transferring… ownership of the non-fungible token, receiving… a buyout offer from the buyout user, and receiving… a second non-fungible token do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e., generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including the additional elements (i.e. a decentralized network, a memory storing instructions, a smart contract, a decentralized ledger, nodes, and processor) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0016], a decentralized network, processors, a first instruction, a smart contract, a decentralized ledger) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a decentralized network, a memory storing instructions, a smart contract, a decentralized ledger, nodes, and processor) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-7, 9-14, and 16-22 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2, 9 and 16, the step of “…. in response to receiving, from the second account, the collection of N fungible tokens, burn the tokens of the collection of N fungible tokens.”, in claims 3, 10, and 17, the step of “…. maintain a record indicating present ownership of each of plurality of fungible tokens.”, in claims 4, 11, and 18, the step of “…. administer buyout procedures, in which a buyout user may obtain N of the plurality of 2Appl. No. 17/387,768 Dkt. No. 4927-101 fungible tokens under rules that prevent or discourage holdouts.”, in claims 5 and 12, the step of “…. receiving a buyout offer from the buyout user to obtain N of the fungible tokens, the buyout offer indicating a stake value of P tokens held by the buyout user;….”, in claims 6, 13, and 20, the step of “… wherein the asset indicated by the non-fungible token is a physical asset held by a custodian that has agreed to release the physical asset upon receipt of the non-fungible token.”, in claims 7, 14, and 21, the step of “… receive a second non-fungible token, the second non-fungible token comprising data identifying a second asset, the second asset being equivalent to the first asset;…”, in claim 19, the step of “…. receiving a first offer from the buyout user to obtain N of the fungible tokens;…”, and in claim 22, the step of “… take custody of the one or more fungible tokens; and maintain a record indicating ownership of the one or more fungible tokens;…” are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.  Generating fungible tokens and transferring ownership of fungible tokens in a physical asset is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-7, 9-14, and 16-22, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 8, and 15 above.  Merely claiming the same process for generating fungible tokens and transferring ownership of fungible tokens in a physical asset does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-4, 6-11, 13-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Doney, US Publication Number 2020/0342539 A1 in view of Wiklof et al. (hereinafter Wiklof), US Publication Number 20210241243 A1.
Regarding claim 1:
Doney discloses the following:
A system for administering fractionalized interests in assets in a decentralized network, the system comprising: (Doney: See paragraphs [0009] “The liquidity token can be created as a non-fungible token in accordance with a class definition, and wherein the liquidity token included a unique token identifier and the liquidity token can be wrapped with a digital fungible token by assigning ownership of the liquidity token to the fungible token to thereby create a data structure that permits fractional ownership of the assets and revenue represented by the liquidity token. The liquidity token can be assigned to a smart contract wallet to support liquidity functions and asset management.” And [0049] “Asset Registry 104 implements the novel interfaces described herein that facilitate functions for asset management in decentralized environments such as distributed ledgers.”)
a memory storing instructions, the instructions defining a smart contract stored at one or more nodes that maintain and interact with a decentralized ledger, the smart contract being programmed to: (Doney: See paragraphs [0041] “Asset registry module 104 includes a smart contract, AssetRegistry, that issues and tracks tokens representing assets.” And [0045] “smart contract can be deployed on a distributed ledger that implements AssetRegistry module 104 to enable issuance of non-fungible tokens representing individual assets.”)
receive, from a first account to the smart contract stored at the one or more nodes of the decentralized ledger, a non-fungible token, the non-fungible token comprising data identifying an asset; (Doney: See paragraphs [0045] “smart contract can be deployed on a distributed ledger that implements AssetRegistry module 104 to enable issuance of non-fungible tokens representing individual assets.”, [0050] “The digital tokens can implement the IAsset interface of IAsset interface module 102, exposing a set of functions, such as functions 202, 204, and 206, that facilitate asset management over a decentralized computing platform”, and [0052] “Non-fungible tokens in the Asset Registry are assigned a wallet 210 (FIG. 2) on issuance by the asset registry 104 by implementing the IAssetRegistry.IssueAsset function using an IAssetWalletFactory interface (see Appendix for code example). This interface issues a smart contract implementing an IContractWallet interface which is stored in Contract Registry 108 in association with the unique token ID.”)
in response to receiving the non-fungible token, generate, by the smart contract stored at the one or more nodes of the decentralized ledger, a plurality of fungible tokens of a token category associated with the asset, the plurality of fungible tokens comprising a number (N) tokens which collectively represent 100% ownership of at least one non- fungible token; (Doney: See paragraphs [0084] “Anon-fungible fund token 600 can be coupled with (i.e., "wrapped with") a fungible token, such as token 200 using the IAssetManagementFungible interfaces to facilitate trading and other transactions. Any asset token can be wrapped with a fungible token implementing the IAssetManagementFungible interface to facilitate fractional ownership of the asset and reuse logic for corporate functions built for non-fungible tokens, such as dividend distributions to shareholders, shareholder voting, corporate communications and more. Tokens implementing IAssetManagementFungible structure include new smart contract interfaces (AddAssetRequest, RemoveAssetRequest) that extend the ERC20 standard (Ethereum fungible token).” and [0085] “The fungible token implementation also includes an interface (IAsset ManagementFungible.GetAsset) to permit authorized parties to inspect the asset(s) that underlies the shares represented by the fungible token. The valuation functions exposed by the non-fungible token, which is coupled with the fungible token, permit the shareholder (owner of fungible tokens) to easily calculate their percentage ownership of the underlying assets. For example, if the NAV for an underlying asset is $1,000,000 and a wallet holds 100 of 1000 total shares (10%) in circulation of the that asset, then the total NAV of the fungible tokens in that wallet representing 100 shares is $100,000.”)
transfer, by the smart contract stored at the one or more nodes of the decentralized ledger, the plurality of fungible tokens to the first account; (Doney: See paragraph [0087] “smart contract code of the asset non-fungible token since it may utilize the dividend distribution and corporate governance function of the non-fungible token wrapper. Shares in a fund are represented by a fungible token and can be owned by one or more wallets or by assets as shown at 706. A smart contract linked to the fungible token exposes ownership and management functions for fungible assets in a fund” and [0125] “If the digital token is non-fungible, a fungible digital token can be created at 1012. At 1014, a cryptographic wallet can be associated with the fungible digital token. The wallet is configured to conduct token functions. At 1016 ownership of the non-fungible digital token can be transferred to the fungible digital token in order to wrap the non-fungible digital token with the fungible digital token and thereby enable fractional ownership of the asset represented by the non-fungible token”)
Doney does not explicitly discloses the following, however Wiklof further teaches:
receive, from a second account to the smart contract stored at the one or more nodes of the decentralized ledger, a collection of N fungible tokens of the token category associated with the asset; and (Wiklof: See paragraphs [0010] “the proprietary rights asset blockchain token may be a non-fungible token having a value set according to an exchange rate to a fungible token.”, [0014] “receiving a binding contract from the user to convert at least a portion of an economic interest in the proprietary rights asset to a quantity of proprietary rights asset tokens. The computer method includes determining the quantity of proprietary rights asset tokens to issue corresponding to the proprietary rights asset, and issuing the quantity of proprietary rights asset tokens.”, and [0117] “proprietary rights asset tokens carry self-executing smart contracts, which may be customized to enable exchange members to buy and sell license rights”)
in response to receiving, from the second account, the collection of N fungible tokens, transfer, by the smart contract stored at the one or more nodes of the decentralized ledger, ownership of the non-fungible token to the second account. (Wiklof: See paragraphs [0117] “proprietary rights asset tokens carry self-executing smart contracts, which may be customized to enable exchange members to buy and sell license rights” and [0228] “The blockchains recorded the transaction indicating that tokens representing the proprietary rights asset have been transferred from the first user to the second user. If the second user exchanges proprietary rights assets exchange system 2302 tokens for the tokens representing the proprietary rights asset, then the blockchain systems 2306 record the transactions transferring certain tokens from the second user to the first user and transferring the tokens representing the proprietary rights asset from the first user to the second user.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify permitting fractional ownership of the assets by assigning ownership of the liquidity token to the fungible token of Doney to include transferring and recording the tokens representing the proprietary rights asset from the first user to the second user, as taught by Wiklof, in order to provide more secure handing of fractional ownership of the asset.
Regarding claim 2:
Doney does not explicitly discloses the following, however Wiklof further teaches:
The system of claim 1, wherein the smart contract is further programmed to: in response to receiving, from the second account, the collection of N fungible tokens, burn the tokens of the collection of N fungible tokens. (Wiklof: See paragraph [0207] “For example, the licensee may purchase 5 proprietary rights asset tokens on the exchange from the lowest-priced seller and pay the 5 proprietary rights asset tokens into the license generator. At that point, a license certificate may be created and the 5 proprietary rights asset tokens burned, reducing the outstanding supply of proprietary rights asset tokens.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify permitting fractional ownership of the assets by assigning ownership of the liquidity token to the fungible token of Doney to include updating the tokens representing the proprietary rights asset from the first user to the second user, as taught by Wiklof, in order to provide more secure handing of fractional ownership of the asset.
Regarding claim 3:
Doney does not explicitly discloses the following, however Wiklof further teaches:
The system of claim 1, wherein the smart contract is further programmed to: maintain a record indicating present ownership of each of plurality of fungible tokens. (Wiklof: See paragraph [0228] “The blockchains recorded the transaction indicating that tokens representing the proprietary rights asset have been transferred from the first user to the second user.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify permitting fractional ownership of the assets by assigning ownership of the liquidity token to the fungible token of Doney to include updating the tokens representing the proprietary rights asset from the first user to the second user, as taught by Wiklof, in order to provide more secure handing of fractional ownership of the asset.
Regarding claim 4:
Doney discloses the following:
The system of claim 1, wherein the smart contract is further programmed to: administer buyout procedures, in which a buyout user may obtain N of the plurality of fungible tokens under rules that prevent or discourage holdouts. (Doney: See paragraphs [0084] “Any asset token can be wrapped with a fungible token implementing the IAssetManagementFungible interface to facilitate fractional ownership of the asset and reuse logic for corporate functions built for non-fungible tokens, such as dividend distributions to shareholders, shareholder voting, corporate communications and more. Tokens implementing IAssetManagement Fungible structure include new smart contract interfaces (AddAssetRequest, RemoveAssetRequest) that extend the ERC20 standard (Ethereum fungible token).”; [0116] “Linking fungible tokens to the non-fungible IAssetFund token provides new utility for fund shares. Shares may be: held for income (dividends) or growth; transferred as payment; held in escrow as collateral; monetized through exchange in authorized secondary markets for USD, BTC, EUR, or other securities; and/or used to participate in fund governance through proxy voting.”; [0151] “it may be useful to split rights in a common share into separate tokens that function differently with one representing voting rights and the other representing beneficial ownership of income or equity proceeds.”)
Regarding claim 6:
Doney does not explicitly discloses the following, however Wiklof further teaches:
The system of claim 1, wherein the asset indicated by the non-fungible token is a physical asset held by a custodian that has agreed to release the physical asset upon receipt of the non-fungible token. (Wiklof: See paragraph [0206] “if the issuer is uncertain about market reception and wants to test the waters, it may offer proprietary rights asset tokens in a limited amount initially, say 20% of the proprietary rights asset tokens created, and retain the remaining 80%. Remaining proprietary rights asset tokens may be released periodically, according to demand, if the issuer is pleased with the market reception.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify permitting fractional ownership of the assets by assigning ownership of the liquidity token to the fungible token of Doney to include holding proprietary rights asset tokens and releasing them in control, as taught by Wiklof, in order to provide more options handing of fractional ownership of the asset.
Regarding claim 7:
Doney does not explicitly discloses the following, however Wiklof further teaches:
The system of claim 1, wherein the smart contract is further programmed to: receive (reads on [0228] “If the second user exchanges proprietary rights assets exchange system 2302 tokens for the tokens representing the proprietary rights asset”) a second non-fungible token, the second non-fungible token (reads on “the proprietary rights asset blockchain token may be a non-fungible token”) comprising data identifying a second asset (reads on “each of the plurality of proprietary rights asset blockchain tokens represents a fractional portion of ownership of the plurality of proprietary rights assets”), the second asset being equivalent to the first asset; and (Wiklof: See paragraphs [0010] “the proprietary rights asset blockchain token may be a non-fungible token having a value set according to an exchange rate to a fungible token.”; [0013] “each of the plurality of proprietary rights asset blockchain tokens represents a fractional portion of ownership of the plurality of proprietary rights assets.”, and see also [0228])
in response to receiving the second non-fungible token, generate (reads on “a non-fungible token having a value set according to an exchange rate to a fungible token”) a second plurality of fungible tokens, the plurality of fungible tokens and the second plurality of fungible tokens being of the same token category (reads on “each of the plurality of proprietary rights asset blockchain tokens represents a fractional portion of ownership of the plurality of proprietary rights assets”), the second plurality of fungible tokens comprising (reads on “each of the plurality of proprietary rights asset blockchain tokens represents a fractional portion of ownership of the plurality of proprietary rights assets”) N tokens. (Wiklof: See paragraphs [0010] “the proprietary rights asset blockchain token may be a non-fungible token having a value set according to an exchange rate to a fungible token.”; [0013] “Each proprietary rights asset represents a particular right from a class of rights represented by the plurality of proprietary rights assets…..each of the plurality of proprietary rights asset blockchain tokens represents a fractional portion of ownership of the plurality of proprietary rights assets.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify permitting fractional ownership of the assets by assigning ownership of the liquidity token to the fungible token of Doney to include the tokens representing the proprietary rights asset from the first user to the second user, as taught by Wiklof, in order to provide more secure handing of fractional ownership of the asset.
Regarding claim 15:
Claim 15 is similar scope of claim 1 and the limitations below are further taught by Wiklof. 
receive a first instruction from a first user, the first instruction indicating a willingness to sell one or more fungible tokens, each of the one or more fungible tokens representing a fractionalized interest in a category of assets; (Wiklof: See paragraph [0243] “receiving, from the first user via the user interface, an order to exchange a first quantity of cryptographic currency held by the first user for a second quantity of asset tokens held by a second user and representing at least a fractional interest in the proprietary rights asset.”)
receive a second instruction from a second user, the second instruction indicating a willingness to buy the one or more fungible tokens; and (Wiklof: See paragraph [0228] “The blockchains recorded the transaction indicating that tokens representing the proprietary rights asset have been transferred from the first user to the second user. If the second user exchanges proprietary rights assets exchange system 2302 tokens for the tokens representing the proprietary rights asset”)
initiate a transfer of ownership of the one or more fungible tokens to the second user; (Wiklof: See paragraph [0228] “If the second user exchanges proprietary rights assets exchange system 2302 tokens for the tokens representing the proprietary rights asset, then the blockchain systems 2306 record the transactions transferring certain tokens from the second user to the first user and transferring the tokens representing the proprietary rights asset from the first user to the second user.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify permitting fractional ownership of the assets by assigning ownership of the liquidity token to the fungible token of Doney to include transferring and recording the tokens representing the proprietary rights asset from the first user to the second user, as taught by Wiklof, in order to provide more secure handing of fractional ownership of the asset.
Regarding claim 22:
Doney discloses the following:
The system of claim 15, the system being further configured to: take (reads on “an equivalent number of IOUs (digital version of the settlement amount) are burned (i.e., destroyed) from the Base (escrow) Wallet”) custody of the one or more fungible tokens; and (Doney: See paragraph [0187] “At Step 2, Custody Wallet (Bridge Outbound) enacts IGateway Payment to send value to Destination Wallet. At Step 3, in response to completion of the previous step, an equivalent number of IOUs (digital version of the settlement amount) are burned (i.e., destroyed) from the Base (escrow) Wallet.”)
Doney does not explicitly discloses the following, however Wiklof further teaches:
maintain a record indicating ownership of the one or more fungible tokens; (Wiklof: See paragraph [0228] “The blockchains recorded the transaction indicating that tokens representing the proprietary rights asset have been transferred from the first user to the second user.”)
wherein the step of initiating a transfer of ownership of the one or more fungible tokens to the second user comprises updating the record to reflect a change of ownership from the first user to the second user without recording the ownership transfer on the decentralized ledger or the smart contract. (Wiklof: See paragraph [0228] “The blockchains recorded the transaction indicating that tokens representing the proprietary rights asset have been transferred from the first user to the second user….then the blockchain systems 2306 record the transactions transferring certain tokens from the second user to the first user and transferring the tokens representing the proprietary rights asset from the first user to the second user.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify permitting fractional ownership of the assets by assigning ownership of the liquidity token to the fungible token of Doney to include transferring and recording the tokens representing the proprietary rights asset from the first user to the second user, as taught by Wiklof, in order to provide more secure handing of fractional ownership of the asset.
Regarding claim 8: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claims 9 and 16: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claims 10 and 17: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claims 11 and 18: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claims 13 and 20: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claims 14 and 21: it is similar scope to claim 7, and thus it is rejected under similar rationale
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
April 5, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        4/7/2022